DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “the component” (line 8 of the claim). There is a lack of antecedent basis for this claim terminology. It’s not clear if this is referencing a different component not listed, or if the nacelle/tower are being referenced with a placeholder element.
Claim 16 recites the limitation “being the device placed between a nacelle and an upper part of a wind turbine tower” but it’s not clear what this is stating or what is being referenced. The limitation is recited in a confusing and unclear way. Further, it’s unclear if the device can be separate from the wind turbine, or not (as written), given that the device comprises the yaw system (is the device the yaw system or merely part of it?). For the purposes of examination, it will be interpreted as the device that extends the life of a wind turbine is placed between the nacelle and an upper part of the wind tower.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 16-17 are rejected under 35 U.S.C. 102(a)(1) or 35 U.S.C. 102(a)(2) as being anticipated by Shiraishi (US 8371030).
Shiraishi discloses a device to extend the life cycle of a wind turbine (Figures 3-4) comprising a yaw system, being the device placed between a nacelle and an upper part of a wind turbine tower wherein the yaw system comprises: a yaw bearing comprising: a geared ring which in turn comprises a first ring (7b) connected to a geared crown, and a second ring (7a); at least a geared motor (12) that is fixed to the nacelle (3) and which comprises at least a pinion which meshes with the geared ring (see Figure 4, geared ring is shown, and the motor 12 meshes with a pinion); and the device is wherein it comprises at least one auxiliary connection element (21) placed between the tower and the nacelle and said at least auxiliary connection element is configured to provide a separation (20) between the geared ring and a component to which the geared ring is connected, being said component the tower or the nacelle (Figure 4), wherein the first ring (7b) and the second ring (7a) are two movable rings which rotate one around the other and one of them is connected to the nacelle and the other is connected to the tower (connected to the tower via the break disk 11).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 and 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Shiraishi (US 8371030) in view of Yoshida (US 8459946).
Regarding claim 1;
Shiraishi discloses a method to extend the life cycle of a wind turbine comprising a tower (2), a nacelle comprising a nacelle frame (3), and a yaw bearing (7a, 7b) comprising at least a geared ring (7b) for providing a rotatable connection between the nacelle and the tower around a yaw axis; the method being wherein it comprises the steps of: a) disengaging the rotatable connection between the nacelle and the tower (utilization of lifting device 21), b) lifting the nacelle from the tower by using lifting means (21), allowing the rotation of the geared ring with respect to the component to which the geared ring is connectable.
 Shiraishi fails to teach rotating the geared ring around the yaw axis until the geared ring reaches a predetermined position with respect to the component to which the geared ring is connectable, either to the nacelle or the tower.
Yoshida teaches a rotating yawing device (Figure 11) with a tower (4) and a nacelle (3) with respective motors (30, 31) attached thereto, and bearing connections between the nacelle and tower (bearings 25 and 26, with respective rings 25a, 25b and 26a, 26b). Yoshida further teaches “By relatively rotating the interposed section 25b, 26b, 27 with respect to the tower 4, while at the same time relatively rotating the nacelle 3 with respect to the interposed section 
It therefore would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Shiraishi such that rotating the geared ring around the yaw axis until the geared ring reaches a predetermined position with respect to the component to which the geared ring is connectable, either to the nacelle or the tower as taught by Yoshida for the purposes of suppressing uneven wear of the gears and extending life of the gears.

	Regarding claim 2, Shiraishi as modified by Yoshida teaches the method according to claim 1. Shiraishi as modified by Yoshida further teaches a step of determining at least a sector of the geared ring subjected to higher loads and wherein the predetermined position includes a position in which the sector subjected to higher loads is in a less loaded area (Yoshida teaches that the control unit 35 functions as a “gear engagement position control unit”, and utilizes an “offset amount” to determine the positioning). Because Yoshida is changing the position of the gearing and focused on the suppression of an uneven wear of the gear, positioning with respect to loads is taken into account in where the 
	Regarding claim 3, Shiraishi as modified by Yoshida teaches the method according to claim 1. Shiraishi further discloses the first ring comprises a geared crown (Figure 4, ring 7b includes an unlabeled geared crown), and a second ring (7a), and a connection between the first ring (7B) and the tower while a connection between the second ring (7a) and the nacelle (3, 3a) is maintained.
	Regarding claim 4, Shiraishi as modified by Yoshida teaches the method according to claim 1. Shiraishi further discloses the step of lifting the nacelle from the tower is carried out by at least an auxiliary connection element (Shiraishi, 21) placed between the nacelle and the tower, wherein the at least auxiliary connection element includes a degree of freedom to allow vertical movements (clearance 20) of the nacelle with respect to the tower and prevents the nacelle from rotating around the yaw axis (Shiraishi, Figure 4).
	Regarding claim 5, Shiraishi as modified by Yoshida teaches the method according to claim 3 above. Shiraishi further discloses the step of lifting the nacelle from the tower comprises leaving a gap (clearance 20) between the first ring and the component to which the first ring is connectable (Figure 4).
	Regarding claim 6, Shiraishi as modified by Yoshida teaches the method according to claim 1 above. Shiraishi further discloses a step of lowering the nacelle by using the lifting means and connecting the nacelle to the tower through the yaw bearing (lifting means 21 raises and lowers the nacelle relative to the tower).
	Regarding claim 7, Shiraishi as modified by Yoshida teaches the method according to claim 1 above. Shiraishi as modified by Yoshida further teaches rotating the geared ring of the yaw bearing done by means of activating at least one gear motor of the yaw drive (see Figure 11 of Yoshida, the respective yaw bearing(s) are rotated by at least one gear motor 30 and 31).
claim 8, Shiraishi as modified by Yoshida teaches the method according to claim 7 above. Shiraishi as modified by Yoshida teaches the at least one gear motor is attached to the nacelle (Shiraishi, motor 12, and motor 31 of Yoshida).
	Regarding claim 9;
Shiraishi as modified by Yoshida teaches the method according to claim 7 above. 
Shiraishi fails to teach the at least one gear motor is fixed to the tower.
Yoshida further teaches multiple gear motors (30, 31) utilized for the yaw system which connect to the tower (motor 30) and to the nacelle (motor 31). It is further known to one of ordinary skill in the art that the yaw motor may be attached to the nacelle or the tower, depending on the gear ring and bearing system, and modification thereof is a customary practice to change where the yaw motor is located.
It therefore would have been obvious to one of ordinary skill in the art before the effectrive filing date of the claimed invention to modify the wind turbine and method of Shiraishi such that the at least one gear motor is fixed to the tower as taught by Yoshida or as is well known to one of ordinary skill in the art as none but the expected result of attaching the motor in order to yaw the wind turbine and the nacelle is achieved. It is merely a reversal of parts to whether the motor is attached to the tower or attached to the nacelle, and achieves the same result of yawing the wind turbine. When the mere reversal of parts achieves the same result and is known to one of ordinary skill in the art, it has been held that such a reversal of parts is an obvious modification (See MPEP 2144.04, VI.)
	
	Regarding claim 11, Shiraishi as modified by Yoshida teaches the method according to claim 4 above. Shiraishi further discloses the at least auxiliary connection element (21) comprises a first section 
	Regarding claims 12-13, Shiraishi as modified by Yoshida teaches the method according to claim 4 above. Shiraishi further discloses wherein the wind turbine comprises a breaking system that in turn comprises a brake disc (11) and at least one brake caliper (13) the brake disc located between a flange formed on the top end portion of the tower and the yaw bearing (Figure 4), the breaking system comprises at least two brake calipers (13).
	Regarding claim 14,  Shiraishi as modified by Yoshida teaches the method according to claim 12 above. Shiraishi further discloses mounting the at least one auxiliary connection element (21), the auxiliary connection element comprises a first section connected to the flange formed on the top end portion of the tower and a second section connected to at least one brake caliper (connected to brake pedestals 14, which are attached to the yaw brake calipers 13).

Claims 10 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Shiraishi (US 8371030) in view of Yoshida (US 8459946), and further in view of Tobinaga (US 20120192391).
Shiraishi in view of Yoshida teaches the method according to claim 4 above. Shiraishi further discloses the at least one auxiliary connection element is distributed along a perimeter of the tower flange and is located inside of the tower (Figure 3, located along inner perimeter of the tower). The at least one auxiliary connection element comprises a first section connected to a flange formed on the top end portion of the tower (pedestal 22 and tower top flange 2a).
Shiraishi fails to teach the second section connected to the yaw bearing.
Tobinaga teaches a bearing connection (bearing 30) between two wind turbine elements (element 10 and 20) with a ring gear (34), and a lifting mechanism (120) that separates the two wind turbine elements. The lifting mechanism is connected to the bearing connection, and allows for 
Because Shiraishi as modified by Yoshida provides for a rotation of the ring gear until it reaches a predetermined position in the context of lifting the nacelle from the tower through a jack mechanism, and because Tobinaga similarly teaches a geared ring that is connected to a wind turbine part and is provided with a lifting mechanism to cause a separation from the wind turbine part from another wind turbine part, it therefore would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the lifting mechanism of Shiraishi such that it is connected to the yaw bearing as taught by Tobinaga for the purposes of continuing operation so the ring gear can be used to the maximum limit of the life of the part. The rearrangement and attachment from the nacelle to instead the yaw bearing results is a mere change in where the jack connects to the wind turbine in order to cause separation between the nacelle and the tower. Connecting it to the nacelle frame or the yaw bearing is an obvious modification in view of Tobinaga which shows that jack mechanisms can be connected to bearing rings within wind turbines.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN D SEABE whose telephone number is (571)272-4961.  The examiner can normally be reached on Monday-Friday, 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JUSTIN D SEABE/Primary Examiner, Art Unit 3745